 Case 1:16-cv-00904-LPS Document 78 Filed 02/03/21 Page 1 of 2 PageID #: 750




                      100 S. West Street, Suite 400 • Wilmington, DE 19801
                       Telephone 302.576.1600 • Facsimile 302.576.1100
                                        www.ramllp.com
Garrett B. Moritz                                                        Direct Dial 302.576.1604
                                                                             gmoritz@ramllp.com
                                         February 3, 2021

VIA E-FILING
The Honorable Leonard P. Stark
U.S. District Court for the
 District of Delaware
844 North King Street
Unit 26, Room 6124
Wilmington, Delaware 19801

               Re:     ConocoPhillips Petrozuata B.V., et al. v. Petróleos de Venezuela S.A., et
                       al., C.A. No. 16-cv-904-LPS
                       ConocoPhillips Petrozuata B.V., et al. v. Petróleos de Venezuela S.A., et
                       al., C.A. No. 17-cv-28-LPS

Dear Chief Judge Stark:

        The parties to the above-captioned ConocoPhillips DUFTA actions (“ConocoPhillips I &
II”) write to submit this joint status report pursuant to the Court’s order (D.I. 77 in C.A. No. 16-
cv-904-LPS). The parties met and conferred on February 2, 2021 and set forth their respective
positions below.

The Joint Position of Plaintiffs, PDVSA, and the CITGO Defendants

       Plaintiffs, PDVSA, and the CITGO Defendants jointly propose to continue the stay
proposed in the June 1, 2020 and the August 13, 2020 joint status updates; namely that, before
turning back to ConocoPhillips I & II, the Court should first decide ConocoPhillips’ pending
motion for a writ of fieri facias against PDVSA’s shares in PDV Holdings, Inc., in Phillips
Petroleum Company Venezuela Limited et al. v. Petróleos de Venezuela, S.A. et al., C.A. No. 19-
mc-342-LPS (the “Enforcement Proceeding”). See D.I.s 75, 76 in C.A. No. 16-cv-904-LPS.

      These parties further propose to meet and confer, after the Court decides ConocoPhillips’
motion in the Enforcement Proceeding, regarding: (i) any proposed further amendments to the
complaints in ConocoPhillips I & II; and (ii) a briefing schedule for any motions for leave to
amend and/or motions to dismiss the amended complaints.
 Case 1:16-cv-00904-LPS Document 78 Filed 02/03/21 Page 2 of 2 PageID #: 751

The Honorable Leonard P. Stark
February 3, 2021
Page 2

RTSA’s Position

        Consistent with, and incorporating, its position in the June 1, 2020 and August 13, 2020
Joint Status Reports, RTSA agrees that the most judicious course would be to stay all proceedings
in this matter pending the proposed sale of PDVH, as the Court suggested in its December 12,
2019 order (D.I. 69 at 12–13), or while ConocoPhillips proceeds with Case No. 19-mc-
342. Strictly in the alternative, if the Court is disinclined to stay these proceedings, RTSA
respectfully asks that the Plaintiffs file their Amended Complaint and that the Court defer setting
a deadline for the filing of responsive pleadings while the parties consider a mutually agreeable
briefing schedule on a motion to dismiss.

                                         *      *       *

                                                     Respectfully submitted,

                                                     /s/ Garrett B. Moritz

                                                     Garrett B. Moritz (#5646)

cc: All Counsel of Record
